Citation Nr: 18100126
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 09-13 292
DATE:	 
ISSUES DECIDED:	6	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for residuals of a right eye injury is denied.
Entitlement to a compensable evaluation for service-connected post-traumatic degenerative joint disease of the right hand (claimed as unspecified finger injury) is denied.
Entitlement to an evaluation in excess of 10 percent disabling for service-connected osteoarthritis of the cervical spine is denied.
Entitlement to a compensable evaluation for service-connected pinguecula is denied.
Entitlement to an evaluation in excess of 30 percent disabling for service-connected post-traumatic headaches is denied.
Entitlement to a total disability rating based upon individual unemployability is denied.  

FINDINGS OF FACT
1.  The Veteran does not have any residuals from an in-service eye injury and his current eye symptoms are unrelated to any disease or injury which occurred in service.
2.  Throughout the appeal period, the Veterans right hand disability has been manifested by pain and decreased motion, with no evidence of a gap between the finger and proximal transverse crease of the hand or a gap between the thumb pad and the fingers.
3.  At no time during the appeal period, has the Veterans cervical spine disability been manifested by forward flexion limited to 30 degrees or less, muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour; or separately ratable neurological manifestations.
4.  Throughout the appeal period, the Veterans pinguecula of both eyes has been manifested by complaints of burning, dryness, watering and a foreign body sensation, with no evidence of any impairment of visual acuity or disfigurement.
5.  Throughout the appeal period, the Veterans post-traumatic headaches have been manifested by occasional prostrating attacks and headaches occurring twice per week.
6.  Although the combined evaluation of the Veterans service-connected disabilities meets the schedular criteria for a TDIU, the evidence of record fails to show that his service-connected disabilities have rendered him unable to engaging in substantially gainful employment.
CONCLUSIONS OF LAW
1.  The criteria for establishing entitlement to service connection for residuals of a right eye injury have not been satisfied.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).
2.  The Veterans unspecified finger disability more closely approximates the criteria for a non-compensable rating for limitation of motion.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.59, 4.71a, DCs 5010, 5228-5229 (2017).
3. The criteria for establishing entitlement to an evaluation in excess of 10 percent disabling for a cervical spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5242 (2017).
4.  The criteria for establishing entitlement to a compensable evaluation for service-connected pinguecula have not been satisfied.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.79, Diagnostic Code (Code) 6037 (2017).
5.  The criteria for establishing entitlement to an evaluation in excess of 30 percent disabling for service-connected post-traumatic headaches have not been satisfied.  38 U.S.C. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).
6.  The criteria for establishing entitlement to a total disability rating based upon individual unemployability have not been satisfied.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.16 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had honorable active duty service with the United States Army from September 1983 to January 2008.
This matter comes before the Board of Veterans Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the Veterans claims file is currently held by the RO in Roanoke, Virginia.
This decision granted service connection for a cervical spine disability and assigned a 10 percent disability evaluation, effective as of February 1, 2008.  Service connection for post-traumatic headaches was also granted and a 10 percent disability evaluation was assigned, effective February 1, 2008.  Service connection for a right hand disability was also granted with a noncompensable (0 percent) disability evaluation also effective as of February 1, 2008.  Service connection for pinguecula was also granted as noncompensable, effective as of the same date.  The claim of entitlement to service connection for a right eye injury was denied.
In March 2015, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  The record reflects that the Veteran was notified that the Veterans Law Judge that performed this hearing was no longer employed with the Board.  In February 2018, the Veteran responded that he did not desire to have another hearing before the Board.  As such, the Board will proceed to adjudicate the case.
In an August 2015 Board decision, this matter was remanded for additional development to include scheduling the Veteran for updated VA examinations.  The Board further recognized that the issue of entitlement to TDIU benefits was properly on appeal.  As the requested development has been completed, this matter has returned to the Board for appellate consideration.
The Veterans disability evaluation for his posttraumatic headaches was increased to 30 percent, effective as of February 1, 2008, in an August 2017 rating decision.  As this does not represent a full grant of the issue it remains in appellate status.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).
Duty to Notify and to Assist
VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Copies of compliant VCAA notices were located in the claims file.
VAs duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).
In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
Thus, upon careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
Service connection, generally
Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. § 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303 (a), 3.304 (2017). 
Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical nexus requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (a) (2017).
Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) and (b) (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107 (West 2015); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Increased Ratings, Generally
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The Board determines the extent to which a veterans service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2017).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.
The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).
When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. 
Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).
38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis).
Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).
1. Entitlement to service connection for residuals of a right eye injury.
The Veteran is seeking entitlement to service connection for residuals of a right eye injury.  
A review of the Veterans service treatment records reveals a corneal abrasion of the right eye in July 1990.  A laceration over the left eye was noted in March 1990.  In February 1991, he received treatment for a supraorbital fracture to the left eye following a slip and fall while doing laundry.  In June 1996, a screening note shows the Veteran complained of waking up to pain and a burning sensation in both eyes.  No blurry vision was reported.  Distal lid swelling and a stype located on his right upper eyelid was noted.  No further diagnosis or treatment was indicated for a right eye condition.
A pre-discharge eye examination, dated October 2007, yielded normal results.  No evidence of residuals of a right eye injury was indicated. 
During a VA examination in October 2007, the Veteran reported two injuries to his right eye in service.  The first occurred in 1990 while working in a motor pool in which a piece of medal was lodged in the right eye and required removal.  The second incident occurred in 1996 after a slip and fall while doing laundry.  He reports current symptoms include distorted and blurry vision in the right eye. The Veteran denied incapacitation, hospitalization, or current treatment for his right eye condition.
A physical examination of the eyes did not reveal any evidence of lacrimal disease or injury, or any evidence of congestive or inflammatory glaucoma.  A funduscopy evaluation yielded normal results.  Intraocular pressure of the right eye was measured at 14 mmHg, which is within noted limits.  The same results were noted as to the left eye.  There was no evidence of keratoconus.  
Uncorrected distance visual acuity in the right eye was 20/25 and 20/25 in the left eye.  Uncorrected near visual acuity was 20/30 in the right eye and 20/25 in the left eye.  Corrected distance visual acuity in the right eye was 20/20 and 20/15 in the left eye.  Corrected near visual acuity was 20/20 in the right eye and 20/20 in the left eye.  There is no evidence of diplopia, enucleation or nystagmus.  A slit lamp examination revealed normal findings for adnexa, cornea, chamber, iris, and lens of both eyes.  Pinguecula to the conjunctiva of both eyes was noted.
Following a review of the clinical evaluation and evidence of record, the examiner opined that no diagnosis was warranted as the Veterans unspecified right eye injury was resolved.
Pursuant to a Board remand decision in August 2015, the Veteran was afforded a new VA examination.
During the clinical evaluation in December 2016, the Veteran reported he was hit in the eye with a piece of metal during his military service.  He could not recall which eye was hit or the type of treatment received, if any.  The Veteran described current symptoms including pain, eye redness, and watering.  He noted use of Visine eye drops, 1-2 times per day for eye irritation.  Use of over the counter reading glasses were used for correction of near vision difficulty and the Veteran denied distance vision problems.  No ocular surgery or any additional ocular complaints were indicated.
On examination, the Veterans uncorrected distance visual acuity was 20/40 or better in the left and the right eye.  His uncorrected near visual acuity was 20/70 in the left and the right eye.  The Veterans corrected distance visual acuity was 20/40 or better in the left and right eye.  His corrected near visual acuity is 20/40 or better in the left and right eye.  There was no evidence of astigmatism, corneal irregularity, anatomical loss, or double vision.  Slit lamp and external eye testing yielded normal results in both eyes.
Following a review of the clinical evaluation and record evidence, the examiner opined that it is less likely than not (less than 50 percent probability) that the Veterans current eye condition (called dry eye syndrome) is related to an in-service eye injury or treatment for an eye condition therein.  In reaching the above referenced conclusion, the examiner noted the that dry eye disease is as a multifactorial disease of the tears and ocular surface which results in symptoms of discomfort, visual disturbance and tear film instability with potential damage to the ocular surface.  The condition is accompanied by increased osmolarity of the tear film and inflammation of the ocular surface.  The examiner noted that the Veteran stated that uses over the counter drops to treat his current symptoms.  Further, although the Veteran asserted that his symptoms began in-service, there is no evidence that he received or sought treatment for dry eye syndrome while on active duty.  The examiner also noted that the Veterans history of eye trauma (metal in his eye) and treatment for a stye in 1996 are not related to his current diagnosis. 
On review of the record, the Board finds that service connection is not warranted for the Veterans residuals of a right eye injury as there is no evidence that his current dry eye syndrome is related to an in-service eye injury or treatment received for an in-service eye condition.
In making all determinations, the Board has fully considered the lay assertions of record.  Generally, the Veteran is presumed competent to report on symptoms experienced during service, and such reporting is deemed credible.  However, as to the etiology of a particular claimed disability, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  In the instant case, there is no evidence that Veteran possesses the required training to diagnose his current eye condition or opine as to its etiology.  To the extent his statements may be competent; the Board ultimately assigns greater probative weight to the medical evidence of record, to include opinions rendered by trained medical professionals based on appropriate diagnostic testing and reasonably drawn conclusions with supportive rationale.
In this case, the medical evidence does not support a causal connection or nexus between the Veterans in-service eye injury, treatment received for related symptoms, and his current diagnosis of dry eye syndrome.  More specifically, the in December 2016, the VA examiner considered the service treatment records with showed an in-service eye injury (corneal abrasion and a stye) and related treatment.  However, examiner opined that the Veterans current symptoms of pain, eye redness, and watering are unrelated to his active service, to include any in-service injury.  In reaching the stated conclusion, the examiner noted that the Veterans service treatment records are negative for any complaints of symptoms or treatment related to dry eye syndrome.
While the Board is sympathetic to the Veterans subjective belief that his current eye condition is related to in-service injury and/or related treatment, the evidence of record does not support his contention.  
Accordingly, as the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The preponderance of the evidence is against the Veterans claim of entitlement to service connection for residuals of a right eye injury is denied.
2. Entitlement to a compensable evaluation for post-traumatic degenerative joint disease, right hand (claimed as unspecified finger injury).]
The Veteran contends that the current severity of his post-traumatic degenerative joint disease (DJD), right hand (claimed as unspecified finger injury) warrants a higher evaluation.  The preponderance of the evidence is against his claim.
The Veterans unspecified finger injury is currently evaluated as non-compensable under 38 C.F.R. § 4.71a, DC 5010 (2017).  DC 5010 addresses arthritis due to trauma, while DC 5229 governs limitation of motion of the index finger in the major and minor hand. 
DC 5010 provides that traumatic arthritis is rated as for degenerative arthritis. Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71a, DC 5003 (2017).
DC 5229 provides for a maximum 10 percent rating for major or minor limitation with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or, with extension limited by more than 30 degrees. 
DC 5228 provides for a maximum 20 percent rating for a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.
During an August 2009 VA examination, the Veteran reported breaking his right middle finger when he fell while cleaning the barracks and used his hand to break his fall.  The finger was splinted in service, and he was prescribed oral pain medication.  Post service, the Veteran reports pain and aching sensitivity during cold weather. The examiner noted evidence of pain, limited motion, swelling, deformity, locking, weakness, and stiffness of the long finger on the right hand.  Weekly flare-ups lasting 1-2 days were noted as to the long proximal interphalangeal joint on the right hand.  A functional impairment was listed as difficulty with grasping and fine motor skills.  
Range of motion testing before and after repetition was normal at 0 to 90 degrees, and a gap was less than 1 inch or (< 2.5 centimeter (cm)) between the long finger and the proximal transverse crease of the palm was present in the right hand. The examiner noted that the Veterans the right middle finger did not straighten (extension).  The Veteran was diagnosed with degenerative arthritis of the right hand.
Pursuant to an August 2015 Board remand decision, the Veteran was afforded a new VA examination to assess the current severity of his right hand condition.
During the clinical evaluation in January 2017, the Veteran complained of increased pain in the right hand especially in the cold weather. He noted an inability to perform small repetitive motions (such as twisting, turning) or use hand tools due pain in his right hand.  The Veteran uses non-steroidal anti-inflammatory drugs (NSAIDs) to treat pain.  His pain was described as constant without a flaring or remitting pattern. No flare-ups were reported. 
On examination, the Veterans functional loss was listed as an inability to perform repetitive motions with the right hand (twisting, turning) or use hand tools.  Range of motion testing revealed flexion of the distal interphalangeal (DIP) joint of the long finger was to 70 degrees and 0 degrees extension.   Flexion of the proximal interphalangeal (PIP) joint of the long finger was to 100 degrees and extension to 0 degrees.  The same range of motion limitations were noted for the index finger, Range of motion testing revealed flexion of the metacarpophalangeal (MCP) joint of the thumb was to 90 degrees and 0 degrees extension.   Flexion of the interphalangeal (IP) joint of the thumb was to 90 degrees and extension to 0 degrees.  No gap between the thumb and fingers was noted.  There was also no gap between the finger and proximal transverse crease of the hand on maximal finger flexion.
Evidence of pain was noted on examination as to finger flexion and opposition with the thumb, however, it did not result in or cause functional loss.  Pain and tenderness was noted on palpation of the first carpometacarpal (CMC) joint and the 3rd PIP joint.  There was no evidence that repetitive use testing or range of motion contributed to functional loss.  Functional ability was not limited due to pain, weakness, fatigability or incoordination.  Muscle strength was listed as a 4 or a 5 point scale, with no evidence of atrophy or ankylosis.  
Following the clinical evaluation and review of the record, the examiner opined that the Veteran suffers from age related arthritic changes of the right first CMC joint which resulted in slightly limited range of motion of the right thumb.  Diagnostic findings revealed that the Veteran has DJD affecting multiple joints of the right hand, however, only the DJD of the third PIP joint can be directly attributed to his remote fracture of the right third finger.  No functional impact noted as to an impairment of the Veterans employment.  Opposite joint testing did not reveal any damage to the opposing joint.  There was no evidence of pain on passive range of motion or with non-weight bearing.
In making all determinations, the Board has fully considered all medical evidence and the lay assertions of record.  It also acknowledges the Veterans competence to report on observable symptoms and notes that such statements are generally deemed credible to the extent that they articulate the Veterans belief that he is entitled to a higher rating. 
In this case, the Veteran describes pain in his right hand which impacts his ability to grip, twist and turn objects, with joint sensitivity to cold temperatures.  He contends that an in-service fracture of his middle finger has caused or affected the declining condition of his entire hand.
While the Board acknowledges the Veterans competence to report on his current symptoms and any worsening of his condition, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the back impairment based on objective data coupled with the lay complaints. In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints. For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.
In January 2017, the current severity of the Veterans right hand condition was evaluated and only a slight change in symptomology was noted.  More specifically, the examiner opined that the Veteran suffers from age related arthritic changes of the right first CMC joint which resulted in slightly limited range of motion of the right thumb.  The Board recognizes that the examiners opinion concluded that the while diagnostic findings revealed that Veteran suffers from DJD affecting multiple joints of the right hand, only the DJD of the third PIP joint can be directly attributed to his remote fracture of the right third finger.  The Board notes, however, that if the evidence of record established a causal link between residuals of the Veterans in-service fracture of the middle finger and declining condition of his entire hand and an increased evaluation might be warranted.  It is noted, however, that such a consideration is beyond the scope of the facts presented here. 
Based on the evidence of record contained herein, the Board finds that a higher evaluation is not warranted for the Veterans unspecified right finger disability.  The medical evidence fails to show that the Veteran has a gap of one inch (2.5 cm) or more between the tips of the fingers and the proximal transverse crease of the palm.  It also fails to show a gap of one to two inch (2.5 cm to 5.1 cm) between the thumb pad and the fingers.  Thus, the Veterans symptoms more closely approximate the non-compensable rating for limitation of motion under 38 C.F.R. § 4.71 (a), DC 5229.
Accordingly, as the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The preponderance of the evidence is against the Veterans claim of entitlement to an evaluation in excess of 10 percent disabling for service-connected post-traumatic degenerative joint disease, right hand (claimed as unspecified finger injury) is denied.
3. Entitlement to an evaluation in excess of 10 percent disabling for osteoarthritis of the cervical spine.
The Veterans cervical spine disability is currently rated under DC 5237, which pertains to the cervical spine.  38 C.F.R. § 4.71a (2017).
VAs General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of a 10 percent rating when there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.
20 percent is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
30 percent is assigned for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 
A 40 percent evaluation is for assignment where there is unfavorable ankylosis of the entire cervical spine. 38 C.F.R. § 4.71a, Code 5237.
Normal range of motion of the cervical spine is considered forward flexion to 45 degrees, extension to 45 degrees, left and right lateral flexion to 45 degrees, and left and right lateral rotation 80 degrees. 38 C.F.R. § 4.71a, Plate V. 
Alternatively, a back disability can also be rated as intervertebral disc syndrome (IVDS) with incapacitating episodes.  Under the criteria listed in DC 5243, a 20 percent evaluation requires incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of less than six weeks but more than four weeks, and a 60 percent rating is warranted if incapacitating episodes have a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a (2017).
During a pre-induction VA examination in October 2007, there was evidence of tenderness and radiation of pain on movement of the cervical spine.  Range of motion was normal, however, evidence of pain was noted with forward flexion at 45 degrees, extension at 45 degrees, right lateral flexion at 45 degrees, left lateral flexion at 45 degrees, right rotation at 80 degrees, and left rotation at 80 degrees.  After repetitive use there was pain, but no fatigue, weakness, lack of endurance, or incoordination.  Pain with repetitive use resulted in an additional limitation of range of motion of 10 degrees.  X-ray films of the cervical spine showed osteoarthritis with disk space narrowing at the C4-C5 interspace.  No additional functional limitation was noted.
Pursuant to an August 2015 Board remand decision, the Veteran was afforded a new VA examination to assess the nature and current severity of his cervical spine disability.
During the clinical evaluation in November 2016, the Veteran reported constant and worsening back pain, to include when lifting heavy objects and when awakening in the morning.  Pain was described as a 9 on a 10 point scale prior to use of oral pain medications and a 6 out of 10 thereafter, with radiating pain to his head.  Oral medications include Tramadol and Motrin, Flexeril; other treatments include topical creams, pain patches, hot packs and massages were used for pain relief.  The Veteran noted additional symptoms including tenderness, stiffness, weakness, easy fatigue, swelling, heat, loss of range of motion, grinding, with numbness.  Physical therapy treatments were reported in 2015.  No steroid injections or prior surgeries were noted. 
Range of motion testing of the cervical spine revealed forward flexion limited to 45 degrees, extension, right and left lateral flexion limited to 45 degrees, and right and left lateral rotation limited to 80 degrees.  Evidence of pain was noted on examination, to include on weight bearing.  Mild cervical paraspinal tenderness and bilateral sternocleidomastoid (SCM) muscles was indicated.  Repetitive use testing did not result in additional functional loss.  The examiner noted that the examination was conducted during a flare-up.  Evidence of localized tenderness to palpation was noted, however, it did not result in abnormal gait or abnormal spinal contour.  There was no evidence of muscle spasm, muscle atrophy, ankylosis, or radiculopathy.  Reflex and sensory exams were normal.  No evidence of intervertebral disc syndrome or incapacitating episodes was noted.  The Veteran denied use of assistance devices.  The examiner noted a functional impact to his ability to work as periodic flare ups of pain in the neck and constant pain in both shoulders and the neck.  Diagnostic testing confirmed osteoarthritis of the cervical spine.  No fractures or any additional conditions of the cervical spine were indicated.
Based upon the foregoing, the Board finds that an evaluation excess of 10 percent for the Veterans cervical spine disorder is not warranted.  
As indicated within the relevant General Rating Formula, the next higher rating of 20 percent requires forward flexion of the cervical spine greater than 15 degrees but not more than 30 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a.  A 20 percent evaluation may also be assigned based upon intervertebral disc syndrome which requires incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The Veteran does not suffer from limitation of the cervical spine as noted above or incapacitating episodes.  At no point doing the rating period has the Veterans forward flexion been any worse than 45 degrees with no evidence of muscle spasm, atrophy, ankylosis, and abnormal gait.  No additional limitation of range of motion or functional loss was discovered as due to pain, weakness, incoordination, or with repetition.  The November 2016 examination noted 45 degrees of forward flexion.  No change in limitation of flexion was noted between the October 2007 and the November 2016 examination.   Thus, the Veterans symptomology most nearly approximates the rating criteria described by the 10 percent evaluation. 
The Board has fully considered whether the evidence of record reveals any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula at Note (1).  However, separate ratings have been granted for radiculopathy to the lower extremities.  No additional neurological abnormalities due to the Veterans cervical spine disability are present.
While the Board acknowledges the Veterans competence to report on his current symptoms and any worsening of his condition, the evidence of record does not support his contention.
Accordingly, as the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The preponderance of the evidence is against the Veterans claim of entitlement to an evaluation in excess for 10 percent disabling for osteoarthritis of the cervical spine is denied.
4. Entitlement to a compensable evaluation for service-connected pinguecula.
The Veteran is seeking a compensable evaluation for his service-connected pinguecula.
In October 2007, the Veteran underwent a pre-discharge VA eye examination.  Uncorrected distance visual acuity in the right eye was 20/25 and 20/25 in the left eye.  Uncorrected near visual acuity was 20/30 in the right eye and 20/25 in the left eye.  Corrected distance visual acuity in the right eye was 20/20 and 20/15 in the left eye.  Corrected near visual acuity was 20/20 in the right eye and 20/20 in the left eye.  An incidental finding of pinguecula was noted in both conjunctiva.  Pinguecula is a benign, yellowish growth that forms on the conjunctiva.  The growths are typically harmless and rarely cause symptoms, but occasionally, the growth may become inflamed, causing irritation and dryness.  On examination, there was no active irritation or inflammation of the conjunctiva.  In April 2008, the RO assigned an evaluation of non-compensable for asymptomatic pinguecula.
A non-compensable (0 percent) evaluation was assigned under 6099-6018, as chronic conjunctivitis.  (Codes ending in 99 are utilized for an analogous rating).
Under Diagnostic Code 6018, a 10 percent rating is assigned for active conjunctivitis with objective findings, such as red, thick conjunctivae, mucous secretion.  38 C.F.R. § 4.79 (2017).  Inactive conjunctivitis is rated on the basis of residuals, such as visual impairment and disfigurement (Diagnostic Code 7800).
With respect to visual impairment, a 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or corrected visual acuity is 20/50 in both eyes.  38 C.F.R. § 4.79, DC 6066 (2017).
A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) corrected visual acuity is 20/100 in one eye and 20/50 in the other eye; or (4) corrected visual acuity is 20/70 in one eye and 20/50 in the other eye.  Id.
A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/70 in both eyes; (2) corrected visual acuity is 20/100 in one eye and 20/70 in the other eye; (3) corrected visual acuity is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity is 15/200 in one eye and 20/50 in the other eye; or (5) corrected visual acuity is 10/200 in one eye and 20/40 in the other eye.  Id.
A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/200 in one eye and 20/70 in the other eye; (2) corrected visual acuity is 15/200 in one eye and 20/70 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/50 in the other eye.  Id.
A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/100 in both eyes; or (2) corrected visual acuity is 10/200 in one eye and 20/70 in the other eye. Id.
A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/200 in one eye and 20/100 in the other eye; (2) corrected visual acuity is 15/200 in one eye and 20/100 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/100 in the other eye. Id.
A 70 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/200 in both eyes; (2) corrected visual acuity is 15/200 in one eye and 20/200 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/200 in the other eye. Id.
An 80 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 15/200 in both eyes; or (2) corrected visual acuity is 10/200 in one eye and is 15/200 in the other eye. Id.
A 90 percent disability rating is warranted for impairment of central visual acuity when corrected visual acuity is 10/200 in both eyes. Id.
Visual acuity will be evaluated on the basis of corrected distance vision. 38 C.F.R. § 4.76 (b) (2017). 
As for visual field impairment, 30 percent disability ratings are warranted for homonymous hemianopia, bilateral loss of temporal half of visual field, and for bilateral loss of inferior half of visual field. 38 C.F.R. § 4.79, Diagnostic Code 6080. 
Facial disfigurement is evaluated under Diagnostic Code 7800. Diagnostic Code 7800 provides that a 30 percent disability rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; for two or three characteristics of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800.
During a VA examination in December 2016, the Veteran described current symptoms including pain, eye redness, and watering.  He noted use of Visine eye drops, 1-2 times per day for eye irritation.  Use of over the counter reading glasses were used for correction of near vision difficulty and the Veteran denied distance vision problems.  On examination, the Veterans uncorrected distance visual acuity was 20/40 or better in the left and the right eye.  His uncorrected near visual acuity was 20/70 in the left and the right eye.  The Veterans corrected distance visual acuity was 20/40 or better in the left and right eye.  His corrected near visual acuity is 20/40 or better in the left and right eye.  There was no evidence of astigmatism, corneal irregularity, anatomical loss, or double vision.  Slit lamp and external eye testing yielded normal results in both eyes.  Pinguecula of both eyes was indicated, however, there was no evidence of conjunctivitis.  No other visual impairments, scarring or disfigurement was noted.
On review of the record, the Board finds that the Veterans service-connected pinguecula has not been manifested by a permanent impairment of central visual acuity or permanent impairment of visual fields. The Veterans corrected visual acuity is shown to be 20/40 or better in both eyes. 
The Board finds that the Veterans pinguecula does not approximate a compensable rating under any of the diagnostic codes pertaining to vision impairment. 38 C.F.R. §§ 4.7, 4.79, Codes 6061 through Code 6081 (2017). 
Similarly, the evidence of record does not demonstrate the Veterans service-connected pinguecula was productive of any of the eight disfiguring characteristics as defined in Diagnostic Code 7800, Note (1). Further, the Board finds that there is no evidence of visible or palpable tissue loss or either gross distortion or asymmetry of one or more of the Veterans features or paired sets of features. 
While the Board acknowledges the Veterans competence to report worsening symptomology, the evidence of record does not support an increased evaluation. 
In sum, the Board concludes that the preponderance of the evidence is against granting a compensable evaluation for the Veterans service-connected pinguecula. As the preponderance of the evidence is against the claim, the claim is denied. 38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
5. Entitlement to an evaluation in excess of 30 percent disabling for service-connected post-traumatic headaches.
The Veteran seeks an initial rating in excess of 30 percent for his service-connected post-traumatic headaches. 
The Veterans post-traumatic headaches have been evaluated under Diagnostic Code (DC) 8100 concerning migraine headaches. 
DC 8100, headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling; headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling; headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated as 10 percent disabling; and headaches with less frequent attacks are assigned a 0 percent rating. 38 C.F.R. § 4.124a, DC 8100 (2017). 
The evidence of record shows that the Veteran is entitled to a rating of at least 30 percent for his service-connected post-traumatic headaches. 
During a VA examination in January 2017, the Veteran reported having recurring headaches twice per week which last for several hours.  He noted pain at the top of his head, with denied nausea or vomiting with headaches.  The Veterans headaches were described as occasionally procrastinating and photo/phonophobia with headaches.  He reported use of Tylenol and other NSAIDs to treat his pain and he stated that the medications were effective in resolving his symptoms.  On examination, the examiner noted headache symptoms including pulsating or throbbing pain on both sides of the head, sensitivity to light, sound, and lasted less than one day. No prolonged attacks or any additional pertinent findings were reported.  The Veterans condition did not result in a functional impact on his ability to work.
In a March 2015 hearing, the Veteran testified that he suffers from worsening headaches once per week and requires him to lie down.  He stated that his symptoms, to include sensitivity to light and sound, make manual labor difficult and worsen during the summer months.  The Veteran noted use of NSAIDS and hydrocodone to treat his pain.
On review of the evidence, the Board finds that a higher evaluation of 50 percent disabling is not warranted as the evidence of record fails to show very frequent, completely prostrating, and prolonged headache attacks which were productive of severe economic inadaptability.
While the Board is sympathetic to the Veterans complaints of worsening symptoms, the evidence of record fails to show a change in symptomology sufficient to warrant a higher rating.  More specifically, on VA examination in January 2017, the Veteran reported headaches occurring twice per week with symptoms lasting less than one day.  Although the Veteran reported occasional prostrating episodes, there is no evidence of prolonged symptoms and the examiner opined that his symptoms did not impair his ability to work.
Thus, the Board finds that the Veterans post-traumatic headaches more nearly approximated the rating criteria for an evaluation of 30 percent throughout the period on appeal. 
Accordingly, as the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The preponderance of the evidence is against the Veterans claim of entitlement to an evaluation in excess of 30 percent disabling for service-connected post-traumatic is denied.
 
6.  Entitlement to a total disability rating based upon individual unemployability.
The Veteran contends that his service connected disabilities have prevented him from securing or following any substantially gainful occupation since May 2014.
VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  
Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability. 
If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).
Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veterans background including his or her employment and educational history. 38 C.F.R. §4.16 (b) (2016).  
The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). 
 In analyzing the Veterans claim on appeal, the Board must consider the central inquiry of whether the Veterans service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  However, consideration may be given to the Veterans level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  
The Board notes that the Veterans prior employment history included work in government contracting.  His highest level of education is high school, with some college courses.  In his March 2015 hearing testimony, the Veteran testified that he discontinued all forms of employment May 2014.  Review of the record indicates that the Veteran performed part-time maintenance work in 2015.
Substantially gainful employment, denotes consideration of whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  Accordingly, a Veteran need not establish 100 percent unemployability to prove an inability to maintain a substantially gainful occupation; the use of the word substantially suggests an intent to impart flexibility into a determination of the Veterans overall employability.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).
In this case, the combined evaluation of the Veterans service-connected disabilities is 90 percent.  The schedular requirements for a TDIU were met as of September 2017, based upon a rating decision that granted service-connection for post-traumatic disorder (PTSD) and assigned an evaluation of 50 percent disabling.  Although the rating percentage requirements are met, the Board finds that a TDIU is not warranted in this case as the evidence of record does not reveal that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities. 38 C.F.R. § 4.16 (b).
At no time during the rating period has the Veteran been evaluated as unable to seek and obtain substantially gainful employment.  The Board notes that in March 2015, the Veteran testified that he was unable to work due to his neck, spine, and shoulder disabilities.  The record reflects that the Veterans service-connected cervical spine disability has been evaluated as 10 percent disabling, his left shoulder has been evaluated as 20 percent disabling, and his right shoulder has been evaluated as 20 percent disabling.  As to conditions noted, the medical evidence notes pain and a partial impairment as to the physical activities of employment such as prolonged flexion, extension, rotation of the neck, however, the current severity of his conditions were not deemed to render him unemployable.
While the Board recognizes the level of impairment associated with the Veteran's service-connected disabilities and that he is competent to describe their impact, the medical evidence fails to show that any one condition, or any combination of his conditions, have rendered him unable to work.  See Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the adjudicator); Floore v. Shinseki, 26 Vet. App. 376, 381   (2013) (it is the rating official who is responsible for interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present).
Accordingly, the Board finds that the Veterans service-connected disabilities, to include his service-connected spine and shoulder disabilities, have not rendered him unemployable and his claim for TDIU must be denied.  In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veterans claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	N. Whitaker, Associate Counsel 

